Citation Nr: 0215559	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  00-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
death benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 decision by the VA Regional Office 
(RO) in Manila, which determined that the appellant's 
deceased spouse, upon whose alleged service VA death benefits 
are claimed, had no qualifying service in the Armed Forces of 
the United States. 


FINDING OF FACT

The appellant's deceased spouse is not shown to have had 
qualifying service in the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant has not established basic eligibility for 
benefits under the laws administered by VA. 38 U.S.C.A. §§ 
101(2), 101(24), 107 (West 1991); 38 C.F.R. §§ 3.1, 3.8, 3.9 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) ("VCAA").  The Board finds that even 
though this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the appellant in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the appellant).  The Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate her claim.

The appellant was notified in the RO's May 1999 decision that 
the evidence did not show that the criteria for basic 
eligibility for benefits under the laws administered by VA 
had been met.  That is the key issue in this case, and the 
rating decision, as well as the statement of the case (SOC), 
and supplemental statement of the case (SSOC), informed the 
appellant of the relevant criteria.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes the discussions 
in the rating decision, SOC, and the SSOC sent to the 
appellant informed her of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
appellant has been offered an opportunity to submit 
additional evidence in support of her claim.  In June 2001, 
she was also given the opportunity to appear and testify 
before a member of the Board to advance any and all arguments 
in favor of her claim.  The appellant has not referenced any 
obtainable evidence not of record that might aid her claim or 
that might be pertinent to the bases of the denied claim.  
The RO also requested additional verification of service from 
the National Personnel Records Center, based upon evidence 
submitted at the June 2001 hearing.

As there is no additional evidence to be obtained, more 
specific notice is not indicated.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Therefore, the claim is ready for 
appellate review.

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 1991).

The term "veteran" under the applicable statutes and 
regulations means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. §§ 
101(2), 101(24); 38 C.F.R. § 3.1(d) (2002).  In determining 
whether an individual had any recognized active service, 
service in the Commonwealth Army of the Philippines is 
included, from and after the dates they were called into 
service of the Armed Forces of the United States.  38 
U.S.C.A. § 107(a) (West 1991); 38 C.F.R. § 3.8(c) (2002).  
The "Armed Forces" is defined as including only "the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components."  38 C.F.R. § 
3.1(a) (2002).  Service as a guerrilla is also included if 
the individual served under a commissioned officer of the 
United States Army, Navy, or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States forces.  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  38 
C.F.R. § 3.8(d) (2002).  The period of active service will be 
from the date certified as the date of enlistment or the date 
of report for active duty, whichever is later, to the date of 
release from active duty or discharge, but in the case of 
members of the Commonwealth Army no later than June 30, 1946.  
38 C.F.R. § 3.9(a) (2002).  The active service in the 
guerrilla forces will be the period certified by the service 
department.  38 C.F.R. § 3.9(d) (2002).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Form DD 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the service department.  VA may 
accept that evidence if the evidence is a document issued by 
the service department, the document contains the needed 
information, and VA finds that the document is genuine and 
that the information on the document is accurate.  If the 
documents submitted by the claimant do not meet these 
requirements, VA will request verification of service from 
the service department.  38 C.F.R. § 3.203 (2002).

The appellant asserts that she is entitled to VA death 
benefits.  She contends that her husband, who passed away in 
1950, had eligible service during World War II, to include 
being held as a prisoner of war at Bataan, Capas Tarlac and 
that he died of 
pulmonary tuberculosis related to his service.  

In a VA Form 3101 (request for army information), dated in 
August 1951, the United States Army Reserve Personnel Center 
(ARPERCEN) provided certification that the appellant's spouse 
had no recognized guerrilla service, nor had he been a member 
of the Philippine Commonwealth Army in the service of the 
Armed Forces of the United States.

In November 1951, the RO denied the appellant's claim after 
it determined that her deceased spouse did not have 
recognized active military service for the purpose of 
eligibility for VA benefits.

In several letters and in testimony the appellant asserted 
that her spouse had served with 21st Infantry Battalion 21st 
Division PA (Philippine Army), USAFFE (United States Armed 
Forces in the Far East), beginning in November 1941.  Also of 
record is a death certificate showing that her spouse died in 
December 1950.  The appellant also submitted lay statements 
from her husband as well as from several individuals who 
assert that they served in the USAFFE at the same time as her 
spouse.  One lay statement is signed by a physician who 
indicated that the veteran had been inducted in USAFFE in 
September 1941 by Captain [redacted] at Camp Bugallon, 
Lingayen, Pangasinan.  The physician stated that he treated 
the appellant's husband from 1943 to the date of his death in 
1950 for pulmonary tuberculosis, which was contracted in the 
line of duty while a member of the USAFFE.  Also of record is 
a document from the Philippine Army dated in January 1985 
which indicates the veteran was called to active duty on 
August 28, 1941, inducted to the USAFFE on November 1, 1941 
and assigned to the "G" Company, 2nd Infantry 21st Division.  

In May 1999, the RO again denied the claim after it 
determined that her deceased spouse did not have recognized 
active military service for the purpose of eligibility for VA 
benefits.  The RO referred to the Army Department's August 
1951 determination that the appellant's deceased spouse did 
not have qualifying service.

In June 2001, a hearing was held during which the appellant 
submitted a document from the Department of the Army dated in 
March 1951, indicates that a Combat Infantryman Badge was 
awarded to the appellant's deceased spouse.  Because of the 
apparent inconsistency with the prior determination of no 
valid military service, the record was held open for 60 days 
to attempt clarification.  

In March 2002, the RO sent a request to the National 
Personnel Records Center (NPRC) in an attempt to verify the 
appellant's spouse's service.  

In May 2002, the response from the NPRC indicated no change 
in the prior negative certification.  

Based on the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service because none of those documents was 
issued by the United States service department.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
"VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
In addition, the Court has held that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  The certification of 
service from the service department (ARPERCEN), which 
indicates that the appellant's deceased spouse had no 
qualifying service in the Armed Forces of the United States, 
is therefore binding on VA.  Id.; Spencer v West, 13 Vet. 
App. 376 (2000).  The Board finds, therefore, that the 
appellant's deceased spouse had no qualifying service in the 
Armed Forces of the United States, that he was not a 
"veteran" for VA benefit purposes, and that the appellant 
is not eligible for benefits under the laws administered by 
VA.  Since the law pertaining to eligibility for the claimed 
benefits is dispositive of this issue, the appellant's claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The claim to establish eligibility for benefits under the 
laws administered by VA is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


